        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


WILLIAM E. MCGHEE,

        Plaintiff,

v.                                                               Case No. 19-cv-0340 JCH-JHR

CAPTAIN RODRIGUEZ,

        Defendant.

                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff William McGhee’s Pro Se Civil Rights

Complaint (Doc. 1). Plaintiff is incarcerated, pro se, and proceeding in forma pauperis. He alleges

prison guards poisoned his food in 2012. Having reviewed the matter sua sponte under 28 U.S.C.

§ 1915(e), the Court will dismiss the Complaint with prejudice.

I.      Background1

        In 2012, Plaintiff was receiving vegetarian meals at the Central New Mexico Correctional

Facility (CNMCF). (Doc. 1 at 3, 9). By September of that year, he believed food service workers,

prison administrators, and security personnel engaged in a “concerted effort” to put rat poison in

his food. Id. CNMCF Captain Rodriguez allegedly knew about the poisoning and allowed it to

continue. Id. at 3. Plaintiff’s name was listed on the styrofoam food trays based on his vegetarian

diet, so it was allegedly easy for prison officials to “target [him] for poisoning.” Id. at 3. On

September 7, 2012, Plaintiff submitted a request to be taken off the vegetarian diet. Id. at 9. Prison

officials did not initially switch his diet. Id. About a week later, Head Nurse Peggy Chavez



1
  For the limited purpose of this ruling, the Court assumes the facts alleged in the Complaint (Doc. 1) are
true.
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 2 of 7



recommended that Plaintiff refuse the vegetarian tray. Id. He tried to refuse, but Officer Rascon

stated Plaintiff would have to go through the medical unit. Id. Plaintiff alleges sometimes he

experienced bloating, stomach pain, liver pain, and weight loss after eating, but other times he did

not get sick. Id. at 10.

        Plaintiff does not specify how long he received the vegetarian meals. At one point he

alleges prison officials “hurt [him] bad – for weeks,” and elsewhere in the Complaint he alleges he

was poisoned “more than 100 … times over several years.” Id. at 2, 4. Plaintiff speculates the

poisoning occurred because his psychotropic medications began to wear off and he was filing

grievances again. Id. at 4. He contends prison officials “had done too much wrong” and “were

desperate to shut him up.” Id. Plaintiff alleges he filed an informal complaint on September 14,

2012 but did “not take it further because [he] was afraid.” Id. at 6, 8.

        Construed liberally, the Complaint raises claims for cruel and unusual punishment under

the Eighth Amendment and 42 U.S.C. § 1983. (Doc. 1 at 4). Plaintiff seeks $6,000 from one

Defendant: Captain Rodriguez. Id. at 1, 8. Plaintiff obtained leave to proceed in forma pauperis,

and the matter is ready for initial review.

II.     Standards Governing Initial Review

        Section 1915(e) of Title 28 requires the Court to conduct a sua sponte review of all in forma

pauperis complaints. The Court must dismiss any inmate complaint that is frivolous, malicious, or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e). The Court may also

dismiss a complaint sua sponte under Rule 12(b)(6) if “it is patently obvious that the plaintiff could

not prevail on the facts alleged, and allowing [plaintiff] an opportunity to amend [the] complaint

would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (quotations omitted). The


                                                  2
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 3 of 7



plaintiff must frame a complaint that contains “sufficient factual matter, accepted as true, to ‘state

a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards as others, the Court can overlook the “failure

to cite proper legal authority, … confusion of various legal theories, …, or … unfamiliarity with

pleading requirements.” Id. However, the Court may not craft legal theories or assume the role of

advocate for a pro se litigant. Id.

III.   Discussion

       Plaintiff’s constitutional claim must be analyzed under 42 U.S.C. § 1983, the “remedial

vehicle for raising claims based on the violation of [federal] constitutional rights.” Brown v.

Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016). Before obtaining relief, a § 1983 plaintiff must

exhaust administrative remedies as set forth in 42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory

under the PLRA and ... unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S.

199, 216 (2007). The “failure to exhaust is an affirmative defense,” and “inmates are not required

to specially plead or demonstrate exhaustion in their complaints.” Id. However, where “it is clear

on the face of [the plaintiff’s] complaint that he ha[s] not exhausted his administrative remedies,”

“the district court properly may raise the exhaustion question sua sponte.” See Freeman v. Watkins,

479 F.3d 1257, 1260 (10th Cir. 2007).


                                                   3
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 4 of 7



       The Complaint here plainly reflects Plaintiff filed an informal complaint, which did not

yield a favorable result, but “did not take it further.” (Doc. 1 at 6). The attached informal complaint

contains a bold, underlined statement warning: “If this informal complaint could not be resolved,

the inmate may pursue a formal grievance within 20 calendar days of the date of incident. Attach

this document to the Formal Grievance.” Id. at 8. Plaintiff does not allege the remaining

administrative remedies were unavailable; rather, he states he did not complete the exhaustion

process “because [he] was afraid.” Id. at 6. Where the remedies are available, the “[C]ourt may

not excuse a failure to exhaust, even to take such [special] circumstances into account.” Ross v.

Blake, 136 S. Ct. 1850, 1856 (2016). See also Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

2002) (“The PLRA does not enable judges, by creative interpretation of the exhaustion doctrine, to

prescribe or oversee prison grievance systems.”). The Complaint therefore subject to dismissal for

failure to exhaust.

       Alternatively, even if Plaintiff exhausted administrative remedies, the claims are time-

barred. Section § 1983 violations occurring in New Mexico are governed by the three-year personal

injury statute of limitations contained in N.M. Stat. Ann. § 37-1-8 (1978). See Varnell v. Dora

Consol. Sch. Dist., 756 F.3d 1208, 1212 (10th Cir. 2014). See also McCarty v. Gilchrist, 646 F.3d

1281, 1289 (10th Cir. 2011) (The statute of limitations under § 1983 “is dictated by the personal

injury statute of limitations in the state in which the claim arose.”). As with exhaustion, courts may

consider the § 1983 time-bar on screening when the defense is obvious from the face of the

pleading. See Fratus v. DeLand, 49 F.3d 673, 674-75 (10th Cir. 1995). The informal grievance

attached to the Complaint clearly reflects Plaintiff believed he was being poisoned in September

2012. (Doc. 1 at 8). He alleged “they hurt [him] bad – for weeks;” that “this particular poisoning


                                                  4
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 5 of 7



happened between the second and third treatment guardian hearings;” and that he finally succeeded

on appeal after the third guardianship hearing.2 Id. at 2, 4. The appellate order - which is part of

the federal record in another case, New Mexico Department of Corrections v. McGhee, 11-cv-0640

JCH-WPL (Doc. 77-5 at 22) - was entered January 19, 2012. Plaintiff filed the Complaint over six

years after the alleged poisoning occurred, on April 11, 2019. His claims are therefore barred by

the statute of limitations.

        Finally, notwithstanding the above defects, Plaintiff’s allegations on factually frivolous.

“[T]he [in forma pauperis] statute accords judges … the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose factual contentions …

describe[e]fantastic or delusional scenarios.” Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

Courts have repeatedly relied on this principle to dismiss claims alleging a conspiracy to poison

food. See Lee v. Maye, 589 Fed. App’x 416 (10th Cir. 2015) (affirming dismissal of complaint as

factually frivolous where plaintiff alleged prison officials were “poisoning his food”); Kirby v.

Dallas Cty. Adult Prob. Dep’t, 359 Fed. App’x 27, 35 (10th Cir. 2009) ([Plaintiff’s] vague

allegations that … detention facility guards [conspired] to poison him and deny him medical

attention, food, and water falls well short of our pleading requirements”); Huey v. Raymond, 53

Fed. Appx. 329 (6th Cir. 2002) (inmate’s claim that his food was poisoned by numerous prison

employees, resulting in various ailments, was properly dismissed as frivolous); Brock v. Angelone,

105 F.3d 952 (4th Cir. 1997) (rejecting inmate’s claims that he was being poisoned by an ingredient



2
 Elsewhere in the Complaint, Plaintiff also states he was poisoned for “several years.” (Doc. 1 at 2). The
Court will use the more specific timeline, which is consistent with the documents in the record. However,
even if the Court assumed Plaintiff was poisoned for three years between 2012 and 2015, the 2019
Complaint would still be time-barred.

                                                    5
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 6 of 7



in the prison pancake syrup). Cf Slack v. Jones, 348 Fed. App’x 361, 366 (10th Cir. 2009)

(summarily denying motions to test samples of allegedly poisoned prison food).

        The instant Complaint gives no objective indication that prison officials were poisoning

Plaintiff. He merely alleges he became sick on some days, but not others, after eating the vegetarian

trays, and that he believes prison officials were giving him “De-Con” rat poison. (Doc. 1 at 9-10).

The Complaint further indicates Plaintiff was involved in multiple mental-health guardianship

hearings to restore his competency. Id. at 4. He has a long history of believing he is being poisoned;

he raised the allegation in at least two other unsuccessful federal lawsuits. See, e.g., New Mexico

Department of Corrections v. McGhee, 11-cv-0640 JCH-WPL (Doc. 100 at 3) (describing

Plaintiff’s “paranoid delusions” that “the facility staff was poisoning him”); McGhee v. Biamont,

348 Fed. App’x 418, 420 (10th Cir. 2009) (declining to consider Plaintiff’s unpreserved claim that

“prisons officials are retaliating against him by poisoning his food and medication”). Accordingly,

the Court finds Plaintiff’s unsupported allegations regarding poisoning to be factually frivolous.3

        The Court will dismiss the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) as

factually frivolous and for failure to state a cognizable claim.

V.      The Court Declines to Sua Sponte Invite an Amendment

        Pro se prisoners are often given an opportunity to amend, if the pleading defects are

attributable to their ignorance of federal law. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). However, courts need not invite an amendment when any amended complaint would also

be subject to dismissal under Fed. R. Civ. P. 12(b)(6). See Bradley v. Val-Mejias, 379 F.3d 892,


3
 It does not appear Plaintiff intends to raise a claim regarding his guardianship proceedings or involuntary
medication. However, even if he did, this claim has already been considered and rejected in McGhee v.
Sweeney, 11-cv-0640 JCH-WPL (Docs. 100, 106).

                                                     6
        Case 2:19-cv-00340-JCH-JHR Document 9 Filed 09/23/20 Page 7 of 7



901 (10th Cir. 2004). Here, amending the Complaint would clearly be futile. The Complaint is

unexhausted, time-barred, and describes a delusional, factually frivolous scenario. The Court

declines to sua sponte order an amendment and will dismiss the Complaint with prejudice.

        IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) as both factually frivolous and for

failure to state a cognizable claim; and the Court will enter a separate judgment closing the civil

case.



                                                 _______________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                7
